DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 3 has been canceled. Claims 1-2, 4-7, and 10-15 are pending in the application.

Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive. Applicant argues that none of Friedel, Sadana, and Leonard, separately or in any proper combination, disclose an “arrangement comprising ... a pressure accumulator, connected to the at least one line, configured to generate, by means of the pump, a pressure in the at least one line outside of the operating phase,” as recited in amended claim 1.
Examiner respectfully disagrees. In newly rejected claim 1, Friedel discloses an accumulator generating a pressure in the at least one line by means of a pump outside of the operating phase. Paras. 0032-0035 describe the accumulator using a spring to force remaining liquid down at least one line between the accumulator and the drain valve while the pump is outside of the operating phrase, therefore rendering the claimed limitations obvious.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A single claim may not contain both a product and a method of its use, as that claim is in two statutory classes, and not only the single class into which each claim must fall. In IPXL Holdings, L.L.C. v. Amazon.com, Inc., 19 the Federal Circuit invalidated as indefinite a claim that recited both an apparatus and a method of using the apparatus. To claim in two classes of claims, two claims in the same application 
Claim 12 recites a method for draining at least one line connected to a liquid tank and incorporates all of the structure of the apparatus recited in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Friedel et. al. (IDS: DE102009014436A1) hereinafter Friedel and Leonard (US 2009/0101656 A1) hereinafter Leonard.
Claim 1:
Friedel discloses an arrangement (Figs. 2) comprising: a liquid tank (17), at least one line (16, 20, and lines between the accumulator, pump, and drain valve) connected to the liquid tank (17), through which line liquid can be transported from the liquid tank (17), and a pump (18) connected to the at least one line (16 et al.) for conveying the liquid from the liquid tank (17) through the at least one line (16 et al.)  in the direction of flow during an operating phase, a pressure accumulator (12), connected to the at least one line (16 et al.), configured to generate, by means of the pump (18), a pressure in 
Friedel doesn’t explicitly disclose the pump having a reversible conveying direction.
However, Leonard does disclose the pump having a reversible conveying direction (Para. 0029).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Friedel with the disclosure of Leonard to ensure no water remains in the lines to avoid freezing in low temperatures thus causing damage.
The accumulator generating a pressure by means of a pump is interpreted as the pump increasing the pressure within the accumulator to be used during a non-operating phase.
Claim 2:
Friedel and Leonard, as shown in the rejection above, discloses all the limitations of claim 1.

Claim 4:
Friedel and Leonard, as shown in the rejection above, discloses all the limitations of claim 1.
Friedel also discloses wherein, by means of the pressure accumulator, a negative pressure can be generated, by means of which, outside of the operating phase, the liquid can be suctioned from the at least one line against the direction of flow in the direction of the pressure accumulator (Paras. 0033-0034).
Claim 5:
Friedel and Leonard, as shown in the rejection above, discloses all the limitations of claim 1.
Friedel also discloses wherein: the pressure accumulator has a collecting container for collecting the liquid suctioned from the at least one line (Paras. 0033-0035).
Claim 6:
Friedel and Leonard, as shown in the rejection above, discloses all the limitations of claim 1.
Friedel also discloses wherein, by means of the pressure accumulator, an excess pressure can be generated, by means of which, outside of the operating phase, the liquid can be removed from the at least one line in the direction of flow (Paras. 0033-0035).
Claim 7:

Friedel also discloses wherein: a collecting container connected to the at least one line for collecting the liquid removed from the at least one line is arranged spaced apart from the pressure accumulator (19, 20, the portion collects water from the drain).
Claim 10:
Friedel and Leonard, as shown in the rejection above, discloses all the limitations of claim 1.
Friedel also discloses wherein a first line designed as a feed line (16) and a second line designed as a return line (20) are provided, which each have a ventilating element (14, 19), wherein the first line and the second line are connected to the pressure accumulator (12), so that, outside of the operating phase, a pressure impulse for draining liquid from the first line can be generated in the first line, and a pressure impulse for draining liquid from the second line can be generated in the second line (Paras. 0046-0047; Items 2, 3, 5, 7).
Claim 11:
Friedel and Leonard, as shown in the rejection above, discloses all the limitations of claim 1.
Friedel also discloses wherein: the pump and the pressure accumulator are arranged in a modular unit which is arranged on the liquid tank (Fig. 2, Items 12, 13, 17, 18).
Claim 12:

Friedel and Leonard, as shown in the rejection above, discloses all the limitations of claim 1.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Friedel and Leonard as applied to claim 1 above, and further in view of Knight et al. (US 6,854,491) hereinafter Knight.
Claim 13:
Friedel and Leonard, as shown in the rejection above, discloses all the limitations of claim 1.
Friedel doesn’t explicitly disclose wherein: the at least one line has an inner surface formed from a low-energy material.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Friedel and Leonard with the disclosure of Knight to improve the efficiency of removing water from the system.
Claim 14:
Friedel, Leonard, and Knight as shown in the rejection above, discloses all the limitations of claim 13.
Friedel doesn’t explicitly disclose wherein: the low-energy material has a surface energy which is less than 30 mN/m.
However, Knight does disclose wherein: the low-energy material has a surface energy which is less than 30 mN/m. (Col. 4, Lines 46-56; Col. 5, Lines 5-22)
It should be noted that” dynes/cm” = “mN/m”.
Claim 15:
Friedel, Leonard, and Knight as shown in the rejection above, discloses all the limitations of claim 13.
Friedel doesn’t explicitly disclose wherein: the low-energy material has a surface energy which is less than 20 mN/m.
However, Knight does disclose wherein: the low-energy material has a surface energy which is less than 20 mN/m. (Col. 4, Lines 46-56; Col. 5, Lines 5-22)
It should be noted that” dynes/cm” = “mN/m”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT PHILIP LIETHEN/Examiner, Art Unit 3747